Carley, Judge.
Appellant was tried before a jury on an indictment which charged him with one count of burglary. The jury found appellant guilty. He appeals from the judgment of conviction and sentence entered by the trial court on the jury’s verdict.
1. The trial court’s denial of appellant’s motion to suppress is enumerated as error. The evidence in question was seized during the warrantless search of an apartment.
At the hearing on appellant’s motion, the following was adduced: The apartment was searched pursuant to the voluntary consent of appellant’s girl friend. The girl friend was the sole lessee of the apartment. She paid all of the rent and appellant paid none. Appellant lived in the apartment only sporadically. This evidence authorized, if not demanded, a finding to the effect that appellant’s girl friend was the head of the household. “ ‘[T]he voluntary consent of the head of a household to the search of premises owned or controlled by such head of the household is sufficient to authorize a search of the premises without a search warrant, and such search does not violate the constitutional prohibition against unreasonable searches and seizures.’ [Cits.]” Montgomery v. State, 155 Ga. App. 423, 424 (1) (270 SE2d 825) (1980). There was no error in the denial of appellant’s motion to suppress.
2. Appellant enumerates as error the trial court’s refusal to give a requested charge on theft by taking as a lesser included offense. The State’s evidence established all of the elements of burglary. Appellant, testifying in his own behalf, admitted all of the allegations of the indictment. “ ‘This being so, the lesser included offense of theft by *455taking was not raised by the evidence and it was not error to fail to charge the jury on this lesser crime as a possible verdict.’ [Cit.]” Varnes v. State, 159 Ga. App. 452, 453 (2b) (283 SE2d 673) (1981).
Decided January 5, 1987.
C. Arthur Moss, Jr., for appellant.
Robert E. Keller, District Attorney, David C. Marshall, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.